Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 03/17/2020.
	Currently, claims 12-22 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020, 08/16/2021 and 03/17/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12-13, 16-17 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mori et al. (“Mori” US 2008/0149915 published 06/26/2008).  
As to claim 12, Mori shows a semiconductor device (see Fig. 6; [0043] for all citations and note also some details in [0044] from Fig. 7 about its method of making) comprising: 
a substrate comprising a layer made of Ge (see Ge substrate material)
and a semiconductor multilayer structure comprising: 
at least one first layer comprising a material selected from a group consisting of: 
AlxGai-xAs, wherein x is approximately 0.6, AlxGa1-x-yInyAs wherein 0<= x <= 0.6 and 0<=y<=0.02 (basically with x=0 and y=0 this will be GaAs, and see GaAs in [0043] for layer 64), or some others, wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layer is GaAs here with them being understood to be 1 and 1 for the group III and group V materials in this context); and 
at least one second layer comprising a material selected from a group consisting of GaInAsNSb, GaInAsN, AlGaInAsNSb, AlGaInAsN, GaAs, GaInAs, GaInAsSb, GaInNSb, GaInP, GaInPNSb, GaInPSb, GaInPN, AlInP, AInPNSb, A1InPN, AlInPSb, AlGaInP, AlGaInPNSb, AlGaInPN, AlGaInPSb, GaInAsP, GaInAsPNSb, GaInAsPN, GaInAsPSb, GaAsP (see the GaAsP layer 36 grown), GaAsPNSb, GaAsPN, GaAsPSb, AlGaInAs and AlGaAs, wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layer being GaAsP with them being understood to be 1 and 1 for the group III and group V materials in this context); 
wherein the semiconductor multilayer structure is grown on the layer made of Ge (see epitaxial growth in [0043-0044] for these layers).  


As to claim 13, Mori shows the device wherein: the at least one first layer comprises a plurality of first layers (see the GaAs layer + 38); the at least one second layer comprises a plurality of second layers (see layer GaAsP 36 + light emitting structure 31-35); and the semiconductor multilayer structure is an optoelectronic semiconductor multilayer structure (this is a light emitter made of semiconductor multilayer structure) comprising: the plurality of the first layers forming inactive layers (note 64+38 are both inactive layers), and the plurality of the second layers forming active layers (note the plural layers in 31-35 are forming active layers in the AlInGaP and InGaP embodiment).  


As to claim 16, Mori shows the device wherein wherein: the at least one first layer of the semiconductor multilayer structure comprises a AlxGa1- xAs material (see GaAs above) fulfilling one of the following conditions: x is approximately 0.6 and the material is AlxGa1-xAs; x > 0.6 and the material is selected from a group consisting of AlxGai-x-yInyAs wherein 0<=y<=0.02 (in other words when x and y are 0 it will be GaAs, and here it is GaAs), or some other options.  

As to claim 17, Mori shows the device wherein wherein: the at least one first layer of the semiconductor multilayer structure has a lattice constant which differs from a lattice constant of the Ge layer of the substrate by no greater than a difference between a lattice constant of GaAs and a lattice constant of Ge (note the layer is GaAs so it cannot differ from a lattice constant of the Ge by more than a difference between GaAs and Ge’s lattice constants).


As to claim 18, Mori shows the device wherein:  the substrate comprises at least one additional layer of a material selected from a group consisting of Si (see lowermost layer of Si 61), SiGe and Ge.

As to claim 19, Mori shows the device wherein:  the Ge layer is strain relaxed with respect to the at least one additional layer of the substrate (see Ge being strain relaxed by the buffer layer of SiGe 62 with respect to the layer of Si).  

As to claim 20, Mori shows the device wherein:  the Ge layer is compressively strained with respect to the at least one additional layer of the substrate (note that the Ge is compressively strained with respect to the Si layer; see discussion in Takagi, S “Silicon-Germanium (SiGe) Nanostructures”, 2011 cited herewith about forming Ge on SiGe epitaxially and noting that the strain is simply in proportion to the amount of Si in the SiGe, but this applying as well to the underlying main Si layer) and the substrate further comprises a strain compensation layer (note the SiGe buffer layer 62); and the strain compensation layer is grown in direct contact with the Ge layer either between the Ge layer and the semiconductor multilaver structure or between the Ge layer and another layer of the substrate (note 62 is grown between 63 and 61).  

As to claim 21, Mori shows the device wherein:  a microelectronic device is manufactured on the at least one additional layer of the substrate (in this context this appears to be a microelectronic light emitting diode formed on the at least one additional layer noted above).  


Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee et al. (“Lee” Lee, A. “Coninuous-wave InAs/GaAs quantum-dot laser diodes monolithically grown on Si substrate with low threshold current densities” IET Optoelectronics 05/2014 pp. 22181-22185).  
As to claim 12, Lee shows a semiconductor device (see Fig. 1 and associated text) comprising: 
a substrate comprising a layer made of Ge (see Ge substrate layer in section 2 on page 22183); 
and a semiconductor multilayer structure comprising: 
at least one first layer comprising a material selected from a group consisting of: 
AlxGa1-xAs, wherein x is approximately 0.6, AlxGa1-x-yInyAs wherein 0<= x <= 0.6 and 0<=y<=0.02 (basically with x=0 and y=0 this will be GaAs for the 2.0 um p+ GaAs buffer layer and the 300 nm n-GaAs contacting layer), or some others, wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layer being GaAs with them being understood to be 1 and 1 for the group III and group V materials in this context); and 
at least one second layer comprising a material selected from a group consisting of GaInAsNSb, GaInAsN, AlGaInAsNSb, AlGaInAsN, GaAs, GaInAs (See the InGaAs DWELL layers in first paragraph of page 22184), GaInAsSb, GaInNSb, GaInP, GaInPNSb, GaInPSb, GaInPN, AlInP, AInPNSb, A1InPN, AlInPSb, AlGaInP, AlGaInPNSb, AlGaInPN, AlGaInPSb, GaInAsP, GaInAsPNSb, GaInAsPN, GaInAsPSb, GaAsP, GaAsPNSb, GaAsPN, GaAsPSb, AlGaInAs and AlGaAs (see AlGaAs for layers of 1.5 um p-Al0.4-Ga0.6As cladding layer also), wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layers being InGaAs and AlGaAs with them being understood to be 1 and 1 for the group III and group V materials in this context); 
wherein the semiconductor multilayer structure is grown on the layer made of Ge (note these are epitaxial layers grown on the Ge layer section 2 on page 22183).

As to claim 13, Lee shows the device wherein: the at least one first layer comprises a plurality of first layers (see the layers noted above for the first layers); the at least one second layer comprises a plurality of second layers (see layers noted above for the second layers); and the semiconductor multilayer structure is an optoelectronic semiconductor multilayer structure (this is a laser) comprising: the plurality of the first layers forming inactive layers (the two layers above both being inactive layers), and the plurality of the second layers forming active layers (note the layers discussed above made of InGaAs).  

As to claim 14, Lee shows the device wherein: the semiconductor multilayer structure is a heterostructure forming a laser gain structure (the structure here appear to include a laser gain structure at the active region).


Claim(s) 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. (“Kim” US 2017/0033261 published 02/02/2017).  
As to claim 12, Kim shows a semiconductor device (see Fig. 1) comprising: 
a substrate comprising a layer made of Ge (see Ge substrate layer 10 in 0020); 
and a semiconductor multilayer structure comprising: 
at least one first layer comprising a material selected from a group consisting of: 
AlxGa1-xAs, wherein x is approximately 0.6, AlxGa1-x-yInyAs wherein 0<= x <= 0.6 and 0<=y<=0.02 (basically with x=0.2 and y=0 this will be Al.2Ga.8As for layers 15a in [0023]), or some others, wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layer being AlGaAs with them being understood to be 1 and 1 for the group III and group V materials in this context); and 
at least one second layer comprising a material selected from a group consisting of GaInAsNSb, GaInAsN, AlGaInAsNSb, AlGaInAsN, GaAs, GaInAs, GaInAsSb, GaInNSb, GaInP, GaInPNSb, GaInPSb, GaInPN, AlInP, AInPNSb, A1InPN, AlInPSb, AlGaInP, AlGaInPNSb, AlGaInPN, AlGaInPSb, GaInAsP, GaInAsPNSb, GaInAsPN, GaInAsPSb, GaAsP, GaAsPNSb, GaAsPN, GaAsPSb, AlGaInAs and AlGaAs (see AlGaAs for layer 15b in [0023]), wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layer being AlGaAs with them being understood to be 1 and 1 for the group III and group V materials in this context); 
wherein the semiconductor multilayer structure is grown on the layer made of Ge (note these are epitaxial layers grown on the Ge layer in [0022]).

As to claim 13, Kim shows the device wherein: the at least one first layer comprises a plurality of first layers (see the layers 15a); the at least one second layer comprises a plurality of second layers (see layers 15b noted above but here designated along with layers making up active structure 20); and the semiconductor multilayer structure is an optoelectronic semiconductor multilayer structure (this is a light emitter made of semiconductor multilayer structure) comprising: the plurality of the first layers forming inactive layers (note the 15a  layers are all inactive layers), and the plurality of the second layers forming active layers (note the layers in 20 are forming active layers and are part of the 15b+20 layers).  

As to claim 15, Kim shows the device wherein: the optoelectronic semiconductor multilayer structure comprises a distributed Bragg reflector comprising a plurality of layers of an AlGaAs-based material (see the bragg reflector comprising a plurality of the 15a/15b AlGaAs based layers).


Claim(s) 12 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (“Fischer” Fischer, R “Growth and properties of GaAs/AlGaAs on nonpolar substrates using molecular beam epitaxy” Jour. Of App. Phys. 58, 374 published online 06/04/1998).  
As to claim 12, Fischer shows a semiconductor device (see MODFET described in page 375-376 at end paragraph of page 375 and first paragraph of page 376) comprising: 
a substrate comprising a layer made of Ge (see MODFETs grown on Ge substrate in first paragraph of page 376); 
and a semiconductor multilayer structure comprising: 
at least one first layer comprising a material selected from a group consisting of: 
AlxGa1-xAs, wherein x is approximately 0.6, AlxGa1-x-yInyAs wherein 0<= x <= 0.6 and 0<=y<=0.02 (basically with x=0 and y=0 this will be GaAs for and see the GaAs layers in the superlattice), or some others, wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layer is GaAs here with them being understood to be 1 and 1 for the group III and group V materials in this context); and 
at least one second layer comprising a material selected from a group consisting of GaInAsNSb, GaInAsN, AlGaInAsNSb, AlGaInAsN, GaAs, GaInAs, GaInAsSb, GaInNSb, GaInP, GaInPNSb, GaInPSb, GaInPN, AlInP, AInPNSb, AlInPN, AlInPSb, AlGaInP, AlGaInPNSb, AlGaInPN, AlGaInPSb, GaInAsP, GaInAsPNSb, GaInAsPN, GaInAsPSb, GaAsP, GaAsPNSb, GaAsPN, GaAsPSb, AlGaInAs and AlGaAs (see AlGaAs for layers in the superlattice noted above) wherein for any material a sum of the contents of all group-III elements equals 1 and a sum of the contents of all group-V elements equals 1 (note the layer being AlGaAs with them being understood to be 1 and 1 for the group III and group V materials in this context); 
wherein the semiconductor multilayer structure is grown on the layer made of Ge (note these are grown on the Ge layer in last paragraph of page 375 and this is being done on the Ge substrate in the first paragraph of page 376).

As to claim 22, Fischer shows the device wherein: the semiconductor multilayer structure is a transistor (note the device discussed above being a modulation doped field effect transistor MODFET).  

Conclusion
The office notes for the applicant that there is quite a bit of art that will anticipate the claims as currently written.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/              Primary Examiner, Art Unit 2891